—Order of disposition, Family Court, New York County (Leah Marks, J.), entered on or about September 18, 1995, which adjudicated respondent a juvenile delinquent and placed him on probation for 2 years, following a fact-finding determination that respondent committed acts which, if committed by an adult, would constitute the crimes of robbery in the second degree, grand larceny in the fourth degree, criminal possession of stolen property in the fifth degree and attempted assault in the third degree, unanimously affirmed, without costs.
The complainant’s testimony that respondent stood in front of him in an intimidating fashion, as two others grabbed his arm and took several cards from his pockets, after the complainant had indicated that he did not have any money to give; and that respondent and the other two huddled up afterward and divided the property among themselves, despite repeated pleas from the complainant for the property’s return, was legally sufficient to establish respondent’s accessorial liability for the charged crimes (see, People v Cradle, 176 AD2d 212, lv denied 79 NY2d 826). Concur—Sullivan, J. P., Rosenberger, Rubin, Kupferman and Williams, JJ.